      Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 1 of 28



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MARYLAND


 FEDERAL TRADE COMMISSION,                   Case No. 1:20-cv-3538-GLR

        Plaintiff,

 v.

 RAGINGBULL.COM, LLC, et al.,

        Defendants.




 DEFENDANTS KYLE W. DENNIS, WINSTON RESEARCH, INC., AND WINSTON
CORP.’S MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION TO DISMISS
 THE AMENDED COMPLAINT AND TO STRIKE THE AMENDED COMPLAINT’S
                REQUEST FOR MONETARY RELIEF
            Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 2 of 28



                                                   TABLE OF CONTENTS


INTRODUCTION .......................................................................................................................... 1

RELEVANT BACKGROUND ...................................................................................................... 2

     I.         The Amended Complaint’s Allegations........................................................................ 2

     II.        Procedural History ........................................................................................................ 5

LEGAL STANDARD..................................................................................................................... 5

ARGUMENT .................................................................................................................................. 6

     I.         The Claims Against Mr. Dennis Should Be Dismissed Because the
                Amended Complaint Does Not Allege Facts Sufficient to Establish
                Individual Liability. ...................................................................................................... 7

                A.          The Court Should Dismiss Count I and Count II Against Mr. Dennis. .......... 7
                            1.         Rule 9(b) Applies to the FTC Act Claims Against Mr. Dennis. ......... 8
                            2.         The Amended Complaint Does Not Allege that Any
                                       Statements Mr. Dennis Made Are Deceptive. ................................... 10
                            3.         The Allegations in the Amended Complaint About Mr.
                                       Dennis’s Individual Liability Are Conclusory. ................................. 13
                B.          The Court Should Dismiss Count III Against Mr. Dennis. ........................... 15
     II.        The Claims Against the Winston Entities Should Be Dismissed Because the
                Amended Complaint Does Not Allege Facts Sufficient to Establish
                Common Enterprise Liability. .................................................................................... 17

     III.       The Court Should Strike the FTC’s Request for Monetary Relief for its
                FTC Act Claims. ......................................................................................................... 21

CONCLUSION ............................................................................................................................. 25




                                                                           i
       Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 3 of 28



       Defendants Kyle W. Dennis, Winston Research Inc., and Winston Corp. (collectively, the

“Dennis Defendants”), hereby move this Court to dismiss the claims against them in the Federal

Trade Commission’s Amended Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, and to strike the Federal Trade Commission’s (“FTC”) request for monetary relief

pursuant to Rule 12(f) of the Federal Rules of Civil Procedure.

                                       INTRODUCTION
       The Amended Complaint concedes, through its own allegations, that Kyle Dennis is only

a trading instructor at Ragingbull.com, LLC (“Raging Bull”) and not an owner, executive, or

officer of the company. Yet, despite this concession, the FTC litters the Amended Complaint with

conclusory allegations and improper “group pleading” in a misguided effort to assert that Mr.

Dennis participated in or had the authority to control the practices the FTC contends violate the

Federal Trade Commission Act (“FTC Act”). What is missing from the Amended Complaint are

any specific, well-pleaded allegations relating to Mr. Dennis to support the FTC’s accusation that

he had any role in deceptive conduct. And the FTC does not even attempt to allege that Mr. Dennis

had any role in or control over the negative option features that the FTC contends violate the

Restore Online Shoppers’ Confidence Act (“ROSCA”).

       As to Winston Research Inc. and Winston Corp. (the “Winston Entities”), the Amended

Complaint contains literally no allegation that they were in any way involved in any of the conduct

at the heart of the Amended Complaint. Instead, the Amended Complaint merely alleges in a

conclusory manner that the Winston Entities operated as a common enterprise with Raging Bull

because they received funds from Raging Bull and because Mr. Dennis owns them. Such

allegations are insufficient to give rise to common enterprise liability, and the Winston Entities

should be dismissed from the case.

                                                1
         Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 4 of 28



                                 RELEVANT BACKGROUND
    I.      The Amended Complaint’s Allegations
         Raging Bull sells online subscription-based services related to stock and options trading.

[Amended Complaint (“Am. Compl.”) ¶ 21, ECF No. 164-1.] These services consist of, among

other things, online videos and supplemental materials in which instructors provide educational

content concerning stock trading fundamentals, various strategic approaches to trading, trade

alerts, and other features. [Id. ¶¶ 23, 32.] Raging Bull directly markets these services through

search engine advertisements, social media, and e-mail marketing. [Id. ¶ 29.] In addition to

describing the various services it offers, Raging Bull’s advertisements contain disclaimers warning

consumers that they should conduct their own research before making investment decisions, that

Raging Bull’s services are for educational purposes only, that trading is risky, and that subscribers’

trading results will vary based on a variety of factors. [Id. ¶¶ 76–84.]

         Defendants Jeffrey M. Bishop and Jason Bond co-founded Raging Bull in 2014. [Id. ¶ 22.]

Bishop is Raging Bull’s CEO, leads some of Raging Bull’s educational services, and owns 65%

of Raging Bull through Defendant Sherwood Ventures, LLC, which he owns and controls. [Id.

¶¶ 12, 15.] Bond is Raging Bull’s President, leads some of Raging Bull’s educational services,

and owns 25% of Raging Bull through Jason Bond, LLC. [Id. ¶¶ 13, 16.]1 The FTC’s initial

complaint also sued MFA Holdings Corp., which owns the remaining 10% of Raging Bull, but the

FTC voluntarily withdrew its claims against MFA in the Amended Complaint. [ECF No. 164-2

at 6–7.]




1
         Raging Bull, Bishop, Bond, Sherwood Ventures, LLC, and Jason Bond, LLC are referred
to in this brief as the “Raging Bull Defendants.”
                                                  2
       Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 5 of 28



       In addition to the Raging Bull Defendants, the FTC has also named Kyle Dennis and the

Winston Entities as defendants. Mr. Dennis was Mr. Bond’s student and has made millions of

dollars in profit through his own personal trading. [Am. Compl. ¶¶ 14, 50.] He joined Raging

Bull as a trading instructor in 2016. [Id. ¶ 22.]

       In the Amended Complaint, the FTC does not allege that Mr. Dennis is an owner, officer,

or executive of Raging Bull, that he had any other corporate title or managerial role, or that he

conducted Raging Bull’s business in any way other than as one of many instructors the company

employed. As to the Winston Entities, the FTC alleges that Winston Research Inc. is a Delaware

corporation and that Winston Corp. is a California corporation, both with a principal place of

business at Mr. Dennis’s home in Tennessee. [Id. ¶¶ 17–18.] The FTC also alleges that each of

the Winston Entities “is owned and controlled by Dennis and receives [or has received] funds from

Raging Bull.” [Id.] The Amended Complaint says nothing else about the Winston Entities.2

       The FTC alleges that Raging Bull violated Section 5(a) of the FTC Act, 15 U.S.C. § 45(a),

by making false or unsubstantiated earnings claims in advertising its services that “represent,

directly or indirectly, expressly or by implication, that consumers who purchase Raging Bull’s

services will earn or are likely to earn substantial income.” [Id. ¶¶ 54–59, 104.] The FTC further

alleges that Raging Bull made other misrepresentations in its advertising concerning the trading

experience required to earn substantial income using Raging Bull’s services, the amount of time

required to earn substantial income using Raging Bull’s services, and the amount of money a



2
       The Winston Entities are only ever mentioned in paragraphs 14, 17, and 18 of the Amended
Complaint. Paragraph 19 then defines Raging Bull, Sherwood Ventures, Jason Bond, LLC, and
the Winston Entities collectively as the “Corporate Defendants.” The Amended Complaint then
makes no effort to differentiate between the Winston Entities – two non-operating entities owned
by Mr. Dennis – and Raging Bull itself.
                                               3
       Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 6 of 28



subscriber would need in a brokerage account to earn substantial income using Raging Bull’s

services. [Id. ¶¶ 68–75, 107.] Finally, the FTC contends that Raging Bull violated Section 4 of

ROSCA, 15 U.S.C. § 8403, for charging consumers for its services using a “negative option

feature” – or “a provision under which the consumer’s silence or failure to take an affirmative

action to reject goods or services or to cancel the agreement is interpreted by the seller as

acceptance of the offer” – without providing a simple cancellation method to consumers. [Id.

¶¶ 110–16.]

       On its face, the FTC’s Amended Complaint provides no basis to hold Mr. Dennis and the

Winston Entities liable for Raging Bull’s alleged conduct. The FTC states that Bishop and Bond

– not Mr. Dennis or the Winston Entities – “direct” Raging Bull and that Mr. Dennis is simply one

of Raging Bull’s many trading instructors who provides subscribers with educational content

relating to trading strategy. [Id. ¶ 2.] The FTC alleges that Mr. Dennis “is a trading instructor

who offers and promotes a number of widely advertised services through Raging Bull,” but does

not allege that Mr. Dennis actually controls any of Raging Bull’s advertising, except in a

conclusory allegation: “At all times material to this Complaint, acting alone or in concert with

others, Dennis has formulated, directed, controlled, had authority to control, or participated in the

acts and practices set forth in this Complaint.” [Id. ¶ 14.]

       The FTC has not alleged any specific facts demonstrating that Mr. Dennis had any actual

or implicit authority or control over Raging Bull’s advertising strategies, membership terms,

and/or internal policies, or how he is any different from the other (uncharged) instructors who

provide similar content. Rather, the FTC seeks to hold Mr. Dennis liable for Raging Bull’s

allegedly fraudulent advertising and subscription and cancellation policies based on Mr. Dennis’s

appearances in Raging Bull’s advertising of products or services. [Id. ¶¶ 52, 56–57, 61.] But the
                                                  4
         Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 7 of 28



FTC does not allege that Mr. Dennis directs, controls, or oversees the content or form of Raging

Bull’s advertisements, either in general or even as to those advertisements featuring Mr. Dennis.

Likewise, the FTC has not alleged that Mr. Dennis controls membership subscriptions or

cancellations that occur on Raging Bull’s webpage.

   II.      Procedural History
         The FTC filed this action on December 7, 2020, seeking a permanent injunction and other

monetary relief based on Raging Bull’s alleged violations of Section 5(a) of the FTC Act and

Section 4 of ROSCA. [Complaint, ECF No. 1.] The FTC also moved for a temporary restraining

order (“TRO”) on December 7, 2020, requesting that this Court temporarily freeze the assets of

the corporate defendants (including the Winston Entities), “preserve” (i.e., freeze) the assets of the

individual defendants (including Mr. Dennis), and order all Defendants to show cause why a

preliminary injunction should not issue. [ECF No. 2.] The Court granted the FTC’s motion,

entered the TRO with an asset freeze, and appointed a temporary receiver. [ECF No. 21.]

         On February 4, 2021, the FTC filed its Amended Complaint, the operative complaint at

issue. [ECF No. 164-1.] Other than dropping MFA Holdings, the Amended Complaint is

substantively identical to the original Complaint. [ECF No. 164-2.]

         On March 19, 2021, the Court held a preliminary injunction hearing. In an Order dated

March 26, 2021, the Court concluded that the balance of the equities weighed against preliminary

injunctive relief.   [ECF No. 214 at 3-4.]       The Order terminated the TRO, the temporary

receivership, the asset freeze, and the preservation order. [ECF No. 214 at 19-21.]

                                      LEGAL STANDARD
         Under Rule 8(a), a complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a motion to


                                                  5
       Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 8 of 28



dismiss, a complaint must contain “sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

omitted). But this standard requires “more than a sheer possibility that a defendant has acted

unlawfully.” Id. While a court must accept well-pled facts as true, it need not assume the truth of

conclusory allegations. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (“labels and

conclusions, and a formulaic recitation of the elements of a cause of action” are insufficient to

survive a motion to dismiss). Moreover, a complaint containing “‘naked assertion[s]’ devoid of

‘further factual enhancement’” cannot survive a motion to dismiss. Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 557); see also id. (explaining that a well-pled complaint “demands more

than an unadorned, the-defendant-unlawfully-harmed-me accusation”).

       Rule 9(b) requires even more from plaintiffs: when a party alleges fraud or mistake, it

“must state with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P.

9(b). A plaintiff alleging claims that sound in fraud “must, at a minimum, describe the time, place,

and contents of the false representations, as well as the identity of the person making the

misrepresentation and what he obtained thereby.” U.S. ex rel. Owens v. First Kuwaiti Gen.

Trading & Contracting Co., 612 F.3d 724, 731 (4th Cir. 2010).

                                           ARGUMENT
       The Court should dismiss the FTC’s claims against Mr. Dennis.               When the FTC’s

conclusory allegations and group pleading are set aside, the Amended Complaint fails to allege

that he participated in, had control of, or had knowledge of the allegedly deceptive practices in the

Amended Complaint. The Court should also dismiss each of the claims against the Winston

Entities as there is not a single factual allegation in the Amended Complaint supporting a plausible



                                                  6
          Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 9 of 28



 inference that they either participated in the conduct at issue or that they operated as a common

 enterprise with the Raging Bull Defendants.

I.        The Claims Against Mr. Dennis Should Be Dismissed Because the Amended
          Complaint Does Not Allege Facts Sufficient to Establish Individual Liability.
     A.      The Court Should Dismiss Count I and Count II Against Mr. Dennis.

          The Court should dismiss the FTC Act claims – Counts I and II – against Mr. Dennis.

 Section 5 of the FTC Act bars “unfair or deceptive acts or practices in or affecting commerce.” 15

 U.S.C. § 45(a). “To succeed under section 5(a), the FTC must prove (1) that there was a

 representation; (2) that the representation was likely to mislead consumers; and (3) that the

 misleading representation was material.” FTC v. Ross, 897 F. Supp. 2d 369, 381 (D. Md. 2012),

 aff’d, 743 F.3d 886 (4th Cir. 2014) (quoting FTC v. Tashman, 318 F.3d 1273, 1277 (11th Cir.

 2003)). As to the second requirement, “the Court must consider whether a representation is likely

 to mislead a reasonable consumer by viewing the representation as a whole and focusing on the

 impression created, not its literal truth or falsity” and “whether the consumer’s interpretation or

 reaction is reasonable.” In re Sanctuary Belize Litig., 482 F. Supp. 3d 373, 397 (D. Md. 2020).

 “Puffery, that is ‘exaggerated advertising, blustering, and boasting upon which no reasonable

 buyer would rely,’ is not actionable under the FTC Act.” Id. at 422 (quoting FTC v. Direct Mktg.

 Concepts, Inc., 624 F.3d 1, 11–12 (1st Cir. 2010)). “Puffery includes promises of a great

 investment or an amazing return on . . . money.” Id. (internal quotation marks omitted).

          Even if a deceptive act or practice is alleged, however, an individual may only be found

 liable for that practice under Section 5 of the FTC Act if he: “(1) participated directly in the

 deceptive practices or had authority to control those practices, and (2) had or should have had

 knowledge of the deceptive practices.” F.T.C. v. Ross, 743 F.3d 886, 892 (4th Cir. 2014)

 (emphasis added). “Authority to control is evidenced by an individual’s ability to review and
                                              7
      Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 10 of 28



approve advertisements as well as his or her ability to issue checks, make hiring decisions and

personally finance or pay for corporate expenses, whereas direct participation can be demonstrated

through evidence that the defendant developed or created, reviewed, altered and disseminated the

deceptive marketing materials” or by demonstrating “[a]ctive supervision of employees as well as

the review of sales and marketing reports related to the deceptive scheme.” In re Sanctuary Belize,

482 F. Supp. at 398.

       Of the various statements listed in the Complaint that the FTC asserts violate the FTC Act,

the FTC only attributes four directly to Mr. Dennis, none of which are false or misleading. As to

the remainder of the statements, they are impermissibly attributed to all of the Defendants as a

group, not Mr. Dennis, and the allegations regarding Mr. Dennis’s individual liability for those

statements are conclusory under any pleading standard – whether Rule 9(b) or Rule 8.

           1. Rule 9(b) Applies to the FTC Act Claims Against Mr. Dennis.

       The Court should apply Rule 9(b)’s heightened pleading standard to the FTC Act claims

against Mr. Dennis. Rule 9(b) applies to allegations in a complaint that “sound in fraud.” In re

Marriott Int’l, Inc., Customer Data Sec. Breach Litig., 440 F. Supp. 3d 447, 455 (D. Md. 2020);

see also Cozzarelli v. Inspire Pharm. Inc., 549 F.3d 618, 629 (4th Cir. 2008) (explaining that “Rule

9(b) refers to ‘alleging fraud,’ not to causes of action or elements of fraud”). Here, the FTC makes

specific allegations of fraud in alleging that the Defendants, by using misrepresentations in

marketing materials, have “defrauded consumers of more than $137 million” and “concerted and

coordinated” to further “Raging Bull’s fraudulent enterprise.” [Am. Compl. ¶¶ 6, 19.]         Other

courts have found that the FTC’s allegations of deceptive schemes similar to the one alleged here

sound in fraud such that Rule 9(b) applies, even though the word “fraud” was absent from the

FTC’s claims. FTC v. Ivy Capital, Inc., No. 2:11-CV-283 JCM GWF, 2011 WL 2118626, at *3
                                                 8
      Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 11 of 28



(D. Nev. May 25, 2011) (“The instant action ‘sounds in fraud,’ in that the FTC has alleged that the

defendants collectively engaged in a unified course of fraudulent conduct.”); FTC v. Lights of Am.,

Inc., 760 F. Supp. 2d 848, 853 (C.D. Cal. 2010) (“The gravamen of these allegations is that [the

defendants] engaged in a unified course of fraudulent conduct. The FTC’s omission of the ‘magic

word’— fraud—from its Complaint does not detract from the apparently fraudulent nature of the

allegations.”); see also Myers v. Lee, 1:10CV131, 2010 WL 2757115, at *6 (E.D. Va. July 12,

2010) (finding that Rule 9(b) applies to claims under Virginia consumer protection laws).

       Further, although the Fourth Circuit has not decided whether Rule 9(b) applies to claims

under the FTC Act,3 it has held that Rule 9(b) applied to allegations under Sections 11 and 12(a)(2)

of the Securities Act relating to false or misleading prospectuses that were allegedly “part of a

single, coordinated scheme to defraud investors,” even though the claims did not have fraud as an

element. Cozzarelli, 549 F.3d at 629; see also Driver Opportunity Partners I, LP v. First United

Corp., No. CV RDB-20-2575, 2021 WL 82864, at *5 & n.2 (D. Md. Jan. 8, 2021) (applying Rule

9(b) to breach of fiduciary duty claim alleging that defendants’ actions were done “with intent to

defraud” and unfair competition claim alleging that defendant damaged plaintiff’s business “by

fraud, deceit, trickery or unfair methods”); In re Under Armour Sec. Litig., 342 F. Supp. 3d 658,

675 (D. Md. 2018) (holding that Rule 9(b) applies to allegations of misleading statements where

plaintiffs alleged that statements were knowingly misleading, not merely negligent). Accordingly,

the FTC should not be permitted to allege that Mr. Dennis and the Winston Entities were part of




3
        One court in this District stated in 2009 that Rule 9(b) does not apply to Section 5(a) claims
under the FTC Act. FTC v. Innovative Mktg., Inc., 654 F. Supp. 2d 378, 388 (D. Md. 2009). That
decision, however, lacks any analysis of the issue, has not been adopted or endorsed by other courts
in this District for that proposition, and is not binding on the Court.
                                                    9
      Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 12 of 28



and are responsible for a fraudulent enterprise that defrauded consumers with intentionally false

or misleading statements without being subject to the heightened pleading standard of Rule 9(b).

           2. The Amended Complaint Does Not Allege that Any Statements Mr. Dennis Made
              Are Deceptive.

       As to the four statements or claims that the Amended Complaint actually alleges are

attributable to Mr. Dennis, they are either not actionable under the FTC Act or the FTC does not

allege that they are deceptive in any way. The four statements are as follows:

   1. “Dennis claims to be one of Jason Bond’s most successful students and a self-made
      millionaire who made his fortune trading in the stock market.” [Am. Compl. ¶ 14.]

   2. “Ads for services offered by Kyle Dennis feature, for example, Dennis saying he made
      ‘about $9,100 per day’ in 2019, which the image shown in Figure 6, below, displays.” [Id.
      ¶ 52.]

   3. “Dennis, in a video for his service Trade With Kyle, shares examples of options or stocks
      where the price jumped several hundred percent for each, which his strategy would
      purportedly have identified, and claims his own trading returned tens of thousands of
      dollars of profit on these.” [Id. ¶ 61.]

   4. “In May 2020, Defendants advertised a webinar in which Kyle Dennis purported to explain
      the effects of the pandemic on the stock market and ‘why he believes this may be the most
      exciting opportunity in decades!’” [Id. ¶ 57.]

The first statement – about Mr. Dennis’s own success as a student of Mr. Bond [id. ¶ 14] – is true

and the FTC has not alleged otherwise. Thus, this statement cannot possibly give rise to individual

liability under the FTC Act because there is no plausible allegation that it is deceptive. Similarly,

the second statement – that Mr. Dennis made $9,100 per day in 2019 [id. ¶ 52] – is again about

Mr. Dennis’s own success as a trader, and the FTC does not allege that the statement is false or

misleading. Absent well-pleaded allegations that Mr. Dennis’s statements are false, the FTC

cannot possibly contend that the statements about his own actual trading history and success are




                                                 10
      Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 13 of 28



actionable under the FTC Act and subject him to joint and several liability for all of Raging Bull’s

revenues.4

          The same is true of the Trade With Kyle video in which Mr. Dennis purportedly shared

examples of his own profitable trades. [Id. ¶ 61.] The FTC makes no allegation that those trading

examples were false or otherwise untrue. The fourth statement – that the effects of the COVID-

19 pandemic on the stock market creates an “exciting opportunity” to subscribers [id. ¶ 57] – is

either a non-actionable statement of personal opinion, or puffery and therefore not actionable under

the FTC Act. See, e.g., Dunn v. Borta, 369 F.3d 421, 431 (4th Cir. 2004) (puffery includes

promises of “a great investment or an amazing return on . . . money”); In re Under Armour, 342

F. Supp. 3d at 676 (explaining that statements of optimism are not actionable under the securities

laws).5

          The remainder of the allegations in the Amended Complaint regarding Raging Bull’s

purportedly false or misleading advertising must be disregarded as to Mr. Dennis regardless of

which pleading standard applies. The Amended Complaint simply does not allege how Mr. Dennis

supposedly participated in, or was otherwise responsible for, making those statements. Rather, the

FTC lumps Mr. Dennis in with the other Defendants in a conclusory manner that provides no basis



4
       Although outside the pleadings, it is worth noting that the FTC cannot allege that Mr.
Dennis’s statements are false because they aren’t. Mr. Dennis has put forward affirmative
evidence that he is in fact one of Bond’s most successful students, and a self-made millionaire who
was able to quit his job as a real estate agent in 2015 to become a full-time trader who has made
millions in net trading profits. [ECF No. 124, ¶¶ 3-4.]
5
       Again, the statements attributed to Mr. Dennis are fact-based. For example, since Mr.
Dennis expressed his view that there was an “exciting opportunity” in the stock market in May
2020, the market (measured by the Dow Jones Industrial Average) has climbed from 23,723.69 at
close on May 1, 2020, to 34,200.67 at close on April 16, 2021. See https://tinyurl.com/36hrhanf
(Google Finance chart for DJIA).
                                              11
      Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 14 of 28



whatsoever for his personal liability for alleged misleading statements. The FTC’s failure to

distinguish how Mr. Dennis’s conduct relates to the allegedly deceptive statements plainly runs

afoul of Rule 8’s prohibition against baseless group pleading and Rule 9(b)’s requirement that a

complaint sounding in fraud allege the identity of the person making the misrepresentation and

what he obtained thereby. See, e.g., McPherson v. Baltimore Police Dep’t, No. CV SAG-20-0795,

2020 WL 6063479, at *5 (D. Md. Oct. 14, 2020) (“While group pleading can be permissible in

certain circumstances, it must be plausible that each defendant was involved in all of the facts as

alleged.” (emphasis added)); Green v. Rosenberg & Assocs., LLC, No. CV PJM 17-732, 2018 WL

1183655, at *2 (D. Md. Mar. 7, 2018) (“A plaintiff does not satisfy Rule 8 when the complaint

lumps all the defendants together and fails to distinguish their conduct because such allegations

fail to give adequate notice to the defendants as to what they did wrong.” (cleaned up)); Owens,

612 F.3d at 731 (Rule 9(b) requires that the complaint allege “at a minimum . . . the time, place,

and contents of the false representations, as well as the identity of the person making the

misrepresentation and what he obtained thereby”).6

       Knowing full well (and in fact alleging) that Mr. Dennis is only a “trading instructor,” and

not an owner, officer, or executive of Raging Bull, and who offers only a subset of Raging Bull’s

services [see Am. Compl. ¶¶ 12–14], the FTC still equates him with the Raging Bull Defendants,

all of whom were in fact owners and executives in the business. [See, e.g., id. ¶ 28 (“Defendants




6
        The requirement that the FTC plausibly allege that each defendant is liable for all of the
deceptive conduct charged in a particular count is particularly critical in light of the Supreme
Court’s ruling last term in Liu v. SEC, which effectively eliminated joint and several liability in
the analogous circumstances of the SEC’s equitable authority to enforce the securities laws. In
Liu, the Court held that joint and several liability is “at odds with the common-law rule requiring
individual liability for wrongful profits.” 140 S. Ct. 1936, 1949 (2020)
                                                  12
      Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 15 of 28



make parallel claims across all services about the possibility of making consistent, substantial

profits and about who can use their services effectively.” (emphases added)).] The FTC also fails

to plead how Mr. Dennis played a role that was in any way different from the other non-owner

“trading instructors” at Raging Bull, none of whom were charged in the Amended Complaint.

        Examples of the FTC’s improper pleading abound. The FTC alleges that “Defendants

describe Total Alpha as teaching consumers ‘the options trading strategies that Jeff Bishop has

used to make a fortune in the stock market’” while at the same time alleging that Total Alpha is

“Bishop’s service,” [id. ¶¶ 34, 56,] with no alleged relationship to Mr. Dennis. The FTC alleges

that “Defendants market Jason Bond Picks with statements like ‘Don’t Just Beat the Market…

Crush It,’” while at the same time alleging that Jason Bond Picks is “Bond’s.” [Id.] The FTC

does not attempt to tie Mr. Dennis to these Raging Bull services in the Amended Complaint,

instead relying on group pleading to make the conclusory assertion that Mr. Dennis is just the same

as the other Raging Bull Defendants. But the FTC fails to plead any facts to plausibly establish

that link. Absent any specific allegations that Mr. Dennis participated in making each allegedly

deceptive statement in the Amended Complaint (and there are not), the FTC cannot make this

baseless leap in the Amended Complaint through improper group pleading.

            3. The Allegations in the Amended Complaint About Mr. Dennis’s Individual
               Liability Are Conclusory.

        Not only does the FTC fail to attribute any actionable statements to Mr. Dennis, but the

FTC makes no attempt to allege which Defendants participated in the drafting, creation, review,

approval, or dissemination of the statements that the FTC alleges are deceptive. Once the few

non-deceptive statements that are allegedly attributable to Mr. Dennis and the impermissible group

pleading allegations are disregarded, all that is left are two conclusory allegations: (1) “At all times


                                                  13
      Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 16 of 28



material to this Complaint, acting alone or in concert with others, Dennis has formulated, directed,

controlled, had authority to control, or participated in the acts and practices set forth in this

Complaint” [Am. Compl. ¶ 14]; and (2) Mr. Dennis is “actively involved in Raging Bull’s

marketing and operations.” [Id. ¶ 22.]

       These conclusory allegations about Mr. Dennis’s purported participation and control are

not supported by any factual allegations and fail under both Rule 8 and Rule 9(b). The Amended

Complaint, for example, does not allege that Mr. Dennis himself drafted, reviewed, approved,

commented on, or edited any marketing materials (let alone marketing materials for services

offered by other trading instructors other than himself), or what “operations” the FTC contends he

was “actively involved in.” Thus, the FTC’s allegations are typical examples of “formulaic

recitation[s] of the elements of a cause of action” that “will not do” under Iqbal, 556 U.S. at 678,

let alone under Rule 9(b). Similar conclusory allegations have been rejected by courts in other

cases where the FTC attempted to utilize this generic approach to pleading. See, e.g., FTC v.

Quincy Bioscience Holding Co., Inc., 389 F. Supp. 3d 211, 221 (S.D.N.Y. 2019) (rejecting

“conclusory statement” that individual defendant “participated in the acts and practices of [the

company] . . . including the acts and practices set forth in this Complaint”).

       In fact, the FTC appears to routinely use such formulaic, conclusory allegations and generic

pleading when it tries to mask its lack of specific evidence against an individual. In FTC v. Swish

Marketing, the court rejected as conclusory the same exact language that the FTC uses to describe

Mr. Dennis here: “At all times material to this Complaint, acting alone or in concert with others,

[the individual defendant] has formulated, directed, controlled, had the authority to control, or

participated in the acts and practices of Swish, including the acts and practices set forth in this

Complaint.” No. C 09-03814 RS, 2010 WL 653486, at *5 (N.D. Cal. Feb. 22, 2010). The court
                                                 14
        Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 17 of 28



held that “[t]he Commission’s conclusory assertions of authority—untethered to virtually any

supportive facts—do not support an inference of [the individual defendant’s] involvement” and

thus that the complaint failed under both Rule 8 and Rule 9(b). Id.; see also id. at *6 (“In light of

the Commission’s broad investigatory power and its ability to obtain discovery prior to the

commencement of this litigation, requiring it to advance some factual connection between Benning

and the alleged deceptive acts should not represent an unreasonable or impractical expectation.”).

        Finally, the Amended Complaint contains no allegation that Mr. Dennis had specific

knowledge of the allegedly deceptive statements and practices. Instead, the FTC again relies on

conclusory statements or group pleading to mask its lack of actual facts relating to Mr. Dennis.

For example, in attempting to allege knowledge, the Amended Complaint relies on allegations that

consumers have complained and requested refunds from Raging Bull, without alleging that Mr.

Dennis himself received any of those complaints or refund requests, or that Mr. Dennis – a trading

instructor – would have plausibly been involved in customer service functions at Raging Bull.

[See Am. Compl. ¶ 92 (“All of the Individual Defendants are aware of consumer complaints.”).]

The lack of any factual allegation that Mr. Dennis knew about the allegedly deceptive conduct is

an independent reason that the claims against him must fail.

   B.      The Court Should Dismiss Count III Against Mr. Dennis.

        The FTC’s claim under ROSCA must also be dismissed as to Mr. Dennis. The FTC claims

that “Defendants charge or attempt to charge consumers for Defendants’ services through a

negative option feature while failing to provide simple mechanisms for consumers to stop recurring

charges from being placed on their credit card, debit card, bank account, or other financial account

… [in] violation of Section 4(3) of ROSCA, 15 U.S.C. § 8403(3).” [Am. Compl. ¶¶ 115–16.]

Because a violation of ROSCA is treated as a violation of an FTC Act rule, 15 U.S.C. § 8404(a),
                                                 15
      Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 18 of 28



the standard for individual liability is the same: the FTC must allege that Mr. Dennis participated

directly in the practices or acts or had authority to control them, and that he had knowledge of

them. See Ross, 743 F.3d at 892; FTC v. Hornbeam Special Situations, LLC, 308 F. Supp. 3d

1280, 1294 (N.D. Ga. 2018) (“[C]ourts are to treat a ROSCA claim by the FTC as an FTC Act

claim.”).

        But the Amended Complaint does not contain a single factual allegation supporting the

inference that Mr. Dennis participated in or had the authority to control Raging Bull’s cancellation

polices, automatic subscription renewals, consumer refunds, or any other allegedly unlawful

conduct under ROSCA. Again, the Amended Complaint instead alleges that Mr. Dennis is a

trading instructor, not an owner or executive as the remaining individual defendants are. [Am.

Compl. ¶¶ 12–14.] Nothing about the allegation that Mr. Dennis is a trading instructor at Raging

Bull raises a plausible inference that he participated in or had the ability to control corporate policy,

such as cancellation or renewal policies governing all of Raging Bull’s products and services, or

that he served any customer service role.

        The only allegations in the Amended Complaint that could be relevant to the FTC’s

ROSCA claim as to Mr. Dennis are entirely conclusory or impermissible group pleading. For

example, the Amended Complaint alleges that Mr. Dennis “formulated, directed, controlled, had

authority to control, or participated in the acts and practices set forth in this Complaint” [id. ¶ 14],

and is “actively involved in Raging Bull’s marketing and operations.” [Id. ¶ 22.] But for the same

reasons that these conclusory allegations must be disregarded in assessing the FTC Act claims

against Mr. Dennis, they must be disregarded as to the ROSCA claim. See supra Part I.A. And

to the extent that the FTC seeks to charge Mr. Dennis with an alleged ROSCA violation by

referencing “Defendants” in Count III [id. ¶¶ 113–16], that is simply impermissible group
                                                   16
         Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 19 of 28



pleading. The law is clear that the FTC cannot hold Mr. Dennis individually liable for the ROSCA

claim against the Raging Bull Defendants absent factual allegations making it “plausible that [he]

was involved in all of the facts as alleged.” See McPherson, 2020 WL 6063479, at *5.

         Because the FTC has not alleged any facts supporting an inference that Mr. Dennis

participated in or had control over Raging Bull’s auto-renewal and cancellation policies, or that he

even knew about them, the Amended Complaint fails to state a ROSCA claim against him. The

Court should dismiss Count III as to Mr. Dennis.

   II.      The Claims Against the Winston Entities Should Be Dismissed Because the
            Amended Complaint Does Not Allege Facts Sufficient to Establish Common
            Enterprise Liability.
         The Complaint fails to state any claim against the Winston Entities, and in fact barely

mentions them. The FTC’s factual allegations are insufficient to establish that the Winston Entities

made any representations that violated the FTC Act or had any role in Raging Bull’s negative

option features or cancellation methods. In fact, aside from the Winston Entities’ corporate

existence, the Complaint only contains two allegations about them: (1) they are owned by Mr.

Dennis and (2) they received funds from Raging Bull. [Am. Compl. ¶¶ 17, 18.] Thus, there can

be no question that the Amended Complaint fails to allege that the Winston Entities themselves

engaged in any conduct that violated the FTC Act or ROSCA.

         Instead, the Amended Complaint appears to rely on a theory of common enterprise liability

to hold the Winston Entities liable for the allegedly deceptive acts and practices of the Raging Bull

Defendants. [Id. ¶ 19.] A common enterprise theory is generally applied in situations involving a

“web” or “maze” of interrelated companies. See, e.g., FTC v. AmeriDebt, Inc., 343 F. Supp. 2d

451, 462 (D. Md. 2004) (alleging common enterprise where “Defendants conduct the business



                                                 17
      Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 20 of 28



practices through an interrelated maze of companies that have had commons ownership, officers,

and business functions”). Accordingly:

       To determine whether a group of [corporate] defendants operated as a common
       enterprise, courts look to a variety of factors, including: common control, the
       sharing of office space and officers, whether business is transacted through a maze
       of interrelated companies, the commingling of corporate funds and failure to
       maintain separation of companies, unified advertising, and evidence which reveals
       that no real distinction existed between the Corporate Defendants.

In re Sanctuary Belize Litig., 409 F. Supp. 3d 380, 397 (D. Md. 2019) (internal quotation marks

omitted).7

       Although the FTC need not allege with particularity the actual involvement of each entity

in the common enterprise, it must allege specific facts relating to the common enterprise factors in

order to avail itself of the common enterprise theory of liability. See, e.g., FTC v. Tax Club, Inc.,

994 F. Supp. 2d 461, 469 (S.D.N.Y. 2014) (“[A] plaintiff must allege facts plausibly supporting

the existence of these factors.”); FTC v. Johnson, No. 2:10-CV-02203-MMD, 2013 WL 2460359,

at *5 (D. Nev. June 6, 2013) (claims against entities alleged to be part of a common enterprise only

survive “if plausible and particular allegations of a common enterprise or conspiracy are made”);

see also Stoltz v. Fage Dairy Processing Indus., S.A., No. 14-CV-3826 MKB, 2015 WL 5579872,

at *30 (E.D.N.Y. Sept. 22, 2015) (“Here, Plaintiffs have alleged only that Fage USA, Fage Greece

and Fage Holdings ‘operate as a single integrated and common enterprise’ without setting forth

any specific facts to support this allegation.”). The single paragraph in the Amended Complaint

containing common enterprise allegations does not explain what renders the Winston Entities part




7
        In light of Liu’s holding eliminating joint and several liability, it is doubtful that “common
enterprise” liability is still good law. The Court need not reach that question with respect to the
Winston Entities, however, because the Amended Complaint simply says nothing about them that
would render them liable under a common enterprise theory.
                                                  18
      Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 21 of 28



of a common enterprise, but instead relies (again) on impermissible group pleading. [Am. Compl.

¶ 19.] The allegation, moreover, is implausible on its face. As alleged in the Amended Complaint,

the “common enterprise” consists of Raging Bull itself, two of the three companies that

collectively own 90% of Raging Bull – and the Winston Entities.

       Again, there are only two specific allegations about the Winston Entities in the Amended

Complaint: (1) that they received funds from Raging Bull, and (2) that they are owned by Mr.

Dennis, who is also a trading instructor at Raging Bull. [Am. Compl. ¶¶ 17, 18.] Neither is

sufficient to allege common enterprise liability.

       The allegation that the Winston Entities received funds from Raging Bull does not support

any of the common enterprise factors. Although the “commingling of corporate funds” is one of

the common enterprise factors, just “receiving funds” is a different thing altogether. Commingling

funds entails, for example, sharing bank accounts or depositing checks made out to one entity into

the bank account of another. See, e.g., In re Sanctuary Belize, 409 F. Supp. 3d at 414–15 (finding

common enterprise where “[p]ayments made to one company have been deposited in the bank

accounts of others”); FTC v. Swatsworth, No. 3:17-CV-340-GCM, 2018 WL 4016312, at *4

(W.D.N.C. Aug. 22, 2018) (finding common enterprise where “both businesses used the same

three bank accounts, for which Swatsworth was the exclusive signatory”); FTC v. Consumer

Health Benefits Ass’n, No. 10-CV-3551 ILG, 2011 WL 3652248, at *6 (E.D.N.Y. Aug. 18, 2011)

(common enterprise plausibly alleged where one entity allegedly “[d]eposited consumers’

enrollment fees and monthly fees into an account” it maintained and “commingled these fees” with

its own funds).

       One entity merely receiving funds from another, on the other hand, is not relevant to the

common enterprise test, and is just as consistent with an arm’s length commercial relationship –
                                                    19
      Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 22 of 28



which of course is the case here. See, e.g., FTC v. Kuykendall, 371 F.3d 745, 758-59 (10th Cir.

2004) (reversing finding of liability for deceptive practices where entity’s “only apparent

relationship to the activities [of the other entity] appears to have been in receiving payment for

ancillary services, such as equipment leasing, billing, and collecting”); FTC v. Vacation Prop.

Servs., No. 8:11-cv-00595, 2012 WL 1854251, at *5 (M.D. Fla. May 21, 2012) (finding that “the

record does not establish that the entities commingled corporate funds,” even though one of the

corporate defendants “made periodic payments to [the other corporate defendant]”). Here, in

merely alleging that the Winston Entities “received funds” from Raging Bull, the FTC makes no

specific allegation as to the source of the funds, the funds’ connection to the allegedly deceptive

conduct, or that the funds were otherwise commingled in a way that makes receipt of the funds

relevant to the common enterprise factors.     Thus, this allegation does not support any of the

common enterprise factors.

       That leaves the second allegation the FTC makes regarding the Winston Entities – that Mr.

Dennis owns them. Although sharing employees can in some cases support a common enterprise

theory of liability, this is not one of them. For example, in Sanctuary Belize, the court found that

the entity defendants functioned as a common enterprise because the entities “shared common

control and officers,” “[v]arious combinations of the individual Defendants were or are officers or

owners” of the entities, the entities “frequently shared employees,” and “it was very difficult to

determine which entity a given . . . employee worked for.” 482 F. Supp. 3d at 429–30. Similarly,

in Swatsworth, “the two businesses [were] so interrelated that Swatsworth first testified that ACDI

and STP had the same 22 employees, only to later testify that ACDI had no employees and that

the 22 employees worked for STP.” 2018 WL 4016312, at *4. And in AmeriDebt, employees of

one entity “held themselves out to be employees of” another entity in the common enterprise. 343
                                                20
       Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 23 of 28



F. Supp. 2d at 463. The FTC does not make any comparable allegations here; it just says that Mr.

Dennis owned the Winston Entities. And even if such an allegation could support one of the

common enterprise factors, no one factor alone is “dispositive” in the common enterprise analysis.

Consumer Health Benefits, 2012 WL 1890242, at *8.

           In sum, the Amended Complaint fails to sufficiently allege that the Winston Entities and

the Raging Bull Defendants operated as a common enterprise, and the Winston Entities should be

dismissed from this case.

    III.      The Court Should Strike the FTC’s Request for Monetary Relief for its FTC Act
              Claims.
           If the Court does not dismiss the Amended Complaint in its entirety as against Mr. Dennis

and the Winston Entities, the Court should strike the FTC’s request for monetary relief under

Section 13(b) of the FTC Act because that provision does not authorize such relief. Under Rule

12(f), the “court may order stricken from any pleading any insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). Courts in this District have

granted motions to strike pursuant to Rule 12(f) where, as here, a complaint requests a form of

relief to which the plaintiff is not legally entitled. See, e.g., Mitchell v. Lydall, Inc., 16 F.3d 410,

at *4 (4th Cir. 1994) (holding that district court did not err in striking claim for punitive damages

under Rule 12(f)); Hanson v. Hanson, No. CV GLR-19-2214, 2020 WL 4734313, at *3 (D. Md.

Aug. 14, 2020) (Russell, J.) (granting motion to strike request for punitive damages).

           The FTC is not legally entitled to monetary relief in this action. Section 13(b) permits the

FTC to bring a suit in district court against “any person, partnership, or corporation [that] is

violating, or is about to violate, any provision of law enforced by the Federal Trade Commission”

“to enjoin any such act or practice.” 15 U.S.C. § 53(b) (emphases added). Section 13(b) does not

permit restitution, disgorgement, or broad equitable relief. It therefore expressly authorizes only
                                                21
      Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 24 of 28



injunctions and temporary restraining orders, which are both forward-looking forms of relief aimed

at preventing defendants from violating the law. It does not allow for backward-looking relief,

such as restitution and disgorgement, to penalize defendants for past conduct.8

       First, “[a]s in any case of statutory construction, [the] analysis begins with the language of

the statute. And where the statutory language provides a clear answer, it ends there as well.”

Hughes Aircraft Co. v. Jacobson, 525 U.S. 432, 438 (1999) (internal citations and quotation marks

omitted). The statutory language of Section 13(b) is clear: it specifically provides that the FTC

may sue under Section 13(b) “to enjoin,” and that “a temporary restraining order or a preliminary

injunction may be granted.” 15 U.S.C. § 53(b). “Injunctive relief constitutes a distinct type of

equitable relief; it is not an umbrella term that encompasses restitution or disgorgement.”

Owner-Operator Indep. Drivers Ass’n v. Landstar Sys., Inc., 622 F.3d 1307, 1324 (11th Cir. 2010).

The plain meaning of Section 13(b) therefore provides for only injunctions and temporary

restraining orders, and does not provide for broad equitable relief, such as restitution and

disgorgement.

       Nor can Section 13(b) be read to implicitly allow the FTC to obtain restitution and

disgorgement. “[I]t is an elemental canon of statutory construction that where a statute expressly

provides a particular remedy or remedies, a court must be chary of reading others into it.” Meghrig



8
        Although the Fourth Circuit has recognized that under the FTC Act, courts may order
“‘complete relief,’ including monetary consumer redress, which is a form of equitable relief,”
Ross, 743 F.3d at 891, intervening Supreme Court precedent holding that monetary redress is not
equitable relief if it exceeds a defendant’s net profits undercuts the Fourth Circuit’s holding in
Ross. Liu, 140 S. Ct. at 1940 (holding that disgorgement that exceeds a wrongdoer’s net profits is
not “equitable relief” because disgorgement is a penalty). This intervening Supreme Court
precedent allows the Court to reexamine the Fourth Circuit’s holding. See Busby v. Crown Supply,
Inc., 896 F.2d 833, 840–41 (4th Cir.1990) (explaining that Fourth Circuit is not bound by a
decision of a prior panel if there is a “superseding contrary decision of the Supreme Court”).
                                                  22
      Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 25 of 28



v. KFC W., Inc., 516 U.S. 479, 488 (1996) (internal quotation marks and citations omitted). This

is especially so “where Congress has provided elaborate enforcement provisions for remedying

the violation of a federal statute,” as Congress did in the FTC Act. See id. at 487–88.

       Second, Section 13(b) is specifically forward-looking. In addition to expressly authorizing

only two types of remedies (injunctions and temporary restraining orders), Section 13(b) requires

as a perquisite to those remedies that a person “is violating, or is about to violate” the law. 15

U.S.C. § 53(b). Restitution and disgorgement are aimed at remedying and penalizing past actions,

and therefore do not fit within Section 13(b). See, e.g., Liu, 140 S. Ct. at 1940 (holding that

disgorgement that exceeds a wrongdoer’s net profits is not “equitable relief” because disgorgement

is a penalty); Kokesh v. SEC, 137 S. Ct. 1635, 1643–44 (2017) (holding that disgorgement is a

penalty); Paroline v. United States, 572 U.S. 434, 456 (2014) (“The primary goal of restitution is

remedial or compensatory . . . but it also serves punitive purposes.”); SEC v. Graham, 823 F.3d

1357, 1364 (11th Cir. 2016) (holding that disgorgement is a penalty).

       The Seventh Circuit recently relied on that reasoning and an analysis of the structure and

text of the FTC Act to hold that Section 13(b) authorizes only injunctions. FTC v. Credit Bureau

Ctr., LLC, 937 F.3d 764, 774 (7th Cir. 2019) (“Section 13(b) serves a different, forward-facing

role: enjoining ongoing and imminent future violations. This authority aligns with the predicate

requirements it imposes—notably, a reasonable belief that a violation is ongoing or imminent and

that stopping the violation is in the public interest.”). Overruling prior precedent, the court

recognized that permitting restitution and disgorgement under Section 13(b) “allows the

Commission to circumvent [the] elaborate enforcement provisions [of the FTC Act] and seek

restitution directly through an implied remedy.” Id. at 767. The court therefore held “that section

13(b) does not authorize restitutionary relief.” Id. And other courts have followed suit. See FTC
                                                23
      Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 26 of 28



v. AbbVie Inc, 976 F.3d 327, 379 (3d Cir. 2020) (“[W]e hold district courts lack the power to order

disgorgement under Section 13(b) of the FTC Act.”); see also FTC v. AMG Capital Management,

LLC, 910 F.3d 417 (9th Cir. 2018) (O’Scannlain, J., concurring) (suggesting that FTC’s

interpretation of section 13(b) is “no longer tenable”).9

       Finally, “where Congress includes particular language in one section of a statute but omits

it in another section of the same Act, it is generally presumed that Congress acts intentionally and

purposely in the disparate inclusion or exclusion.” Nken v. Holder, 556 U.S. 418, 430 (2009)

(internal quotation marks omitted). The FTC Act specifically provides for broader equitable relief

in other provisions. For example, if a respondent violates a cease-and-desist order under Section

5(l), courts are “empowered to grant mandatory injunctions and such other and further equitable

relief as they deem appropriate.” 15 U.S.C. § 45(l) (emphasis added). In addition, if any party

engages in activity with respect to which a cease-and-desist order was issued, and a reasonable

person would know the activity is false or misleading, the FTC may sue for “such relief as the

court finds necessary to redress injury to consumers.” Id. § 57b(b). Section 13(b), by contrast,

only provides for temporary restraining orders and injunctions, and contains no language about

broader remedies that the FTC deems appropriate. The inclusion of language authorizing broad

equitable relief in other provisions, but not in Section 13(b), indicates that “Congress act[ed]

intentionally and purposely in the disparate inclusion [and] exclusion.” Nken, 556 U.S. at 430.

The FTC’s request for backward-looking relief, including “restitution, the refund of monies paid,




9
        The Supreme Court granted certiorari in AMG Capital Management to review the Ninth
Circuit’s holding that Section 13(b) permits monetary relief. AMG Cap. Mgmt., LLC v. FTC, 141
S. Ct. 194 (2020). The Court heard oral argument in January 2021, with a decision expected before
the end of the term.
                                               24
          Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 27 of 28



and the disgorgement of ill-gotten monies,” for its FTC Act claims is therefore improper and

should be stricken from the Amended Complaint. [Am. Compl. ¶ 118 & p.35.]

                                         CONCLUSION
          For the foregoing reasons, the Court should dismiss the FTC’s claims against Defendant

Kyle W. Dennis, Winston Research Inc., and Winston Corp. To the extent the Court does not

dismiss the Amended Complaint in its entirety, it should strike the FTC’s request for monetary

relief.

Dated: April 16, 2021
                                                     Respectfully submitted,


                                                     /s/ Matthew L. Schwartz
                                                     Matthew L. Schwartz (pro hac vice)
                                                     John T. Zach (pro hac vice)
                                                     Sabina Mariella (pro hac vice)
                                                     BOIES SCHILLER FLEXNER LLP
                                                     55 Hudson Yards
                                                     New York, New York
                                                     Tel.: (212) 446-2300
                                                     E-mail: mlschwartz@bsfllp.com
                                                             jzach@bsfllp.com
                                                             smariella@bsfllp.com

                                                     Jonathan Shaw (Bar No. 11328)
                                                     BOIES SCHILLER FLEXNER LLP
                                                     1401 New York Ave, NW
                                                     Washington, DC 20005
                                                     Tel: 202 274 1123
                                                     E-mail: jshaw@bsfllp.com

                                                     Brian Levin (pro hac vice)
                                                     LEVIN LAW, P.A.
                                                     2665 South Bayshore Drive Penthouse 2B
                                                     Miami, Florida 33133
                                                     Tel: (305) 539-0593
                                                     E-mail: brian@levinlawpa.com
                                                25
      Case 1:20-cv-03538-GLR Document 225-1 Filed 04/16/21 Page 28 of 28




                                                   Counsel for Defendants Kyle W. Dennis,
                                                   Winston Corp., and Winston Research Inc.


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 16, 2021 a true and accurate copy foregoing was

properly served on all parties through the ECF system.


                                                          /s/ Matthew L. Schwartz
                                                          Matthew L. Schwartz
                                                          BOIES SCHILLER FLEXNER LLP
                                                          55 Hudson Yards
                                                          New York, New York
                                                          Tel.: (212) 446-2300
                                                          E-mail: mlschwartz@bsfllp.com




                                              26
